Exhibit 99.1 August 14, 2012 Tofutti Press Release Company Contact:Steve Kass Chief Financial Officer (908) 272-2400 (908) 272-9492 (Fax) TOFUTTI ANNOUNCES SECOND QUARTER AND SIX MONTH RESULTS Cranford, New Jersey August 14, 2012 TOFUTTI BRANDS INC. (NYSEAMEX Symbol: TOF) today announced its results for the thirteen and twenty-six week periods ended June 30, 2012. Tofutti Brands reported net sales for the thirteen weeks ended June 30, 2012 of$3,699,000, a decrease of $751,000, or 17%, from the sales level realized for the thirteen weeks ended July 2, 2011. Net sales for the twenty-six week period ended June 30, 2012 decreased to approximately $7.0 million from approximately $8.5 million for the twenty-six week period ended July 2, 2011.Sales in both the thirteen and twenty-six week periods continued to be impacted by the decision of Trader Joe’s, formerly the company’s largest customer, to discontinue stocking branded goods in mid-2011. In addition, sales were negatively impacted due to the discontinuance of marginally profitable products. The company’s gross profit and gross profit percentage for the thirteen week period ending July 2, 2011 were approximately $1,133,000 and 31%, respectively, compared to $1,231,000 and 28%, respectively, for the period ending July 2, 2011. The decrease in gross profit was due to the decrease in sales, while the increase in gross profit percentage was due to the positive effect of price increases put into effect in the second quarter coupled with our ongoing program to eliminate marginally profitable products. The company’s gross profit and gross profit percentage for the twenty-six week period ending June 30, 2012 were approximately $1,946,000 and 28%, respectively, compared to $2,314,000 and 27%, respectively, for the period ending July 2, 2011. For the thirteen week period ended June 30, 2012, the company reported a loss of $165,000 before an income tax benefit of $67,000 compared to income before income taxes of $139,000 for the thirteen week period ended July 2, 2011. As a result, the company recorded a net loss of $98,000 ($(0.02) per share on a basic and diluted basis) for the thirteen weeks ended June 30, 2012 compared to net income of $83,000 ($0.02 per share on a basic and diluted basis) for the thirteen weeks ended July 2, 2011.The company reported a loss of $506,000 before an income tax benefit of $197,000 for the twenty-six week period ended June 30, 2012 compared to income before income taxes of $28,000 for the twenty-six week period ended July 2, 2011. The company’s net loss for the twenty-six weeks ended June 30, 2012 was $309,000 ($(0.06) per share on a basic and diluted basis) compared to$17,000 ($0.00 per share on a basic and diluted basis) for the twenty-six weeks ended July 2, 2011. As of June 30, 2012, the company’s working capital was approximately $4.1 million, with approximately $0.3 million in cash and cash equivalents,compared with working capital of $4.4 millionand approximately $1.6 million in cash and cash equivalents at December 31, 2011.The decrease in cash and cash equivalents is attributable in great measure to the$817,000 increase in inventory due to the buildup of inventory for the summer selling season and of new products that arebeing introduced during the third quarter. Mr.David Mintz, Chairman and Chief Executive Officer of the company stated, “Our results for the first six months of 2012 continue to reflect the impact of the loss of Trader Joe’s as a customer. During the first six months of 2012, our gross margin percentage improved due to the positive effect of price increases put into effect in the second quarter coupled with our ongoing program to eliminate marginally profitable products.We believe that our sales and gross margins will improve during the remainder of fiscal 2012 due to the roll-out of our new products and price increases instituted inthe second quarter of the year, and other price increases, which range from
